EXHIBIT 10.1.4

AMENDMENT NO. 5

TO THE

UNIFIED WESTERN GROCERS, INC.

CASH BALANCE PLAN

Unified Western Grocers, Inc. (the “Company”) hereby amends the above-named plan
(the “Plan”), effective as set forth below, as follows:

1. Adoption and Effective Date of Amendment. The Company adopts this Amendment
to the Plan to reflect certain provisions of the Pension Funding Equity Act of
2004 (“PFEA”). The Company intends this Amendment as good faith compliance with
the requirements of these provisions. This Amendment shall be effective with
respect to Plan Years beginning in 2004 and 2005.

2. Supersession of Inconsistent Provisions. This Amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this Amendment.

3. General Rule. Notwithstanding anything in the Plan to the contrary, with
respect to the Internal Revenue Code (the “Code”) Section 415 limit, for
purposes of adjusting the “annual benefit” (as such term is defined in Code
Section 415(b)(2)(A)) to a straight life annuity, the equivalent “annual
benefit” shall be the greater of the equivalent “annual benefit” computed using
the Plan interest rate and Plan mortality table (or other tabular factor) and
the equivalent “annual benefit” computed using a five percent (5%) interest rate
assumption and the “applicable mortality table” (as such term is defined in Code
Section 417(e)(3)(A)(ii)(I)). However, for purposes of adjusting the “annual
benefit” to a straight life annuity in the case of any form of benefit subject
to Code Section 417(e)(3), the equivalent “annual benefit” shall be the greater
of the equivalent “annual benefit” computed using the Plan interest rate and
Plan mortality table (or other tabular factor) and the equivalent “annual
benefit” computed using the “applicable interest rate” (as such term is defined
in Code Section 417(e)(3)(A)(ii)(II)) and the “applicable mortality table.” With
respect to Plan Years beginning in 2004 and 2005, for purposes of adjusting the
“annual benefit” to a straight life annuity in the case of any form of benefit
subject to Code Section 417(e)(3), the equivalent “annual benefit” shall be the
greater of the equivalent “annual benefit” computed using the Plan interest rate
and Plan mortality table (or other tabular factor) and the equivalent “annual
benefit” computed using five and one-half percent (5.5%) and the “applicable
mortality table.”

4. Transition Rule. In the case of any Participant or Beneficiary receiving a
distribution with an annuity starting date after December 31, 2003 and before
January 1, 2005, the amount payable in any form of benefit subject to Code
Section 417(e)(3) shall be the lesser of the amount that would have been so
payable had the amount payable been determined using the “applicable interest
rate” in effect as of the last day of the last Plan Year beginning before
January 1, 2004 and the benefit calculated under the terms of the Plan
reflecting the limitations of Code Section 415 disregarding the enactment of the
PFEA.



--------------------------------------------------------------------------------

* * * * * *

The Company has caused this Amendment No. 5 to be signed on the date indicated
below, to be effective as indicated above.

 

  “Company”   UNIFIED WESTERN GROCERS, INC. Dated: December 22, 2006   By:  

/s/ Donald E. Gilpin

  Its:   Vice President, Human Resources

 

-2-